Citation Nr: 0319563	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
neurosis, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
neurolysis and excision scar tissue, 3rd toe, right foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

On December 23, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo VA 
psychiatric examination at the 
appropriate VA medical facility.  
The entire claims file, including any 
recently received SSA or treatment 
records, must be made available to and 
reviewed by the physician designated to 
examine the veteran and the opinion 
and/or examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  Regarding 
the latter, the examiner should  
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an 
explanation of what the score means.  
If more than one psychiatric disorder is 
diagnosed, the examiner should 
distinguish, to the extent possible, the 
symptomatology and impairment due to the 
service-connected anxiety disorder alone 
from that related to other psychiatric 
disorders.  If such a distinction is not 
possible,  examiner should clearly so 
state.  
The examiner should set for all 
examination findings, along with the 
complete rationale for the opinion 
provided, in  a typewritten (printed) 
report.
2.  Also arrange for the veteran to 
undergo a VA neurological  examination at 
the appropriate VA medical facility to 
determine the current severity of the 
service-connected post-operative 
neurolysis and excision of scar tissue of 
the 3rd toe of the right foot.
The entire claims file must be made 
available to and reviewed by the 
physician designated to examine the 
veteran and the examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should clearly identify all 
residuals of the service-connected right 
foot disorder, providing specific comment 
as to each of the  following:  (1) the 
size of any scars on the 3rd toe of the 
right foot and whether those scars are 
deep or superficial, and whether the 
scars  cause limited motion, are 
unstable, or are painful on examination; 
(2) whether there is evidence of any 
neurological deficit in the toes of the 
right foot; and (3) whether any currently 
identified plantar fasciitis in the right 
foot is a symptom of the service-
connected right foot disorder.  The 
examiner should also provide an 
assessment of the overall severity of the 
foot disability demonstrated (described 
as moderate, moderately severe or 
severe).  
If more than one foot disorder is 
diagnosed, the examiner should 
distinguish, to the extent possible, the 
symptomatology and impairment due to the 
service-connected disability (post-
operative neurolysis and excision scar 
tissue 3rd right toe) alone from that 
related to other foot disorders.  If such 
a distinction is not possible, the 
examiner should clearly so state.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed 
(typewritten)report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





